Citation Nr: 0028275	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


INTRODUCTION

The appellant's spouse had recognized service as a new 
Philippine Scout from July 23, 1946, to March 3, 1949.  He 
died July 2, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 determination of the VA Regional 
Office (RO), located in Manila, the Philippines.


FINDING OF FACT

The appellant's spouse had recognized service as a new 
Philippine Scout from July 23, 1946, to March 3, 1949; he had 
no other recognized service.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits based on qualifying service by the appellant's 
deceased spouse have not been met.  38 U.S.C.A. §§ 101(2), 
107(b), 1541 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 
3.3(b)(3), (4), 3.6, 3.8, 3.9(a), 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States service department issued a certification 
of military service showing that the appellant's spouse 
served as a Private First Class in the Armed Forces of the 
United States from July 23, 1946, to March 3, 1949.  Based on 
such service the RO denied entitlement to nonservice-
connected pension benefits during his lifetime.  He died July 
2, 1991, and thereafter the appellant applied for VA death 
benefits based on his military service.  

In August and September 1991 the RO advised the appellant 
that she was not entitled to burial and funeral expenses 
based on her spouse's service dates.  In February 1994 the RO 
advised her she had no probable entitlement to death benefits 
but provided her with a formal claim for benefits, which she 
returned in March 1994.  In a rating decision dated in April 
1994 the RO formally denied entitlement to service-connected 
and nonservice-connected death benefits.  The appellant 
appealed the service connection basis and, in a decision 
dated in September 1997, the Board denied entitlement to 
service connection for the cause of her spouse's death, as 
well as denying entitlement to accrued benefits. 

In May 1998, the appellant again claimed entitlement to 
nonservice-connected death benefits; the RO denied such 
benefit in May 1998 and the appellant perfected this appeal.  

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. § 
1541.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

For the purpose of establishing entitlement to pension 
benefits, the VA may accept evidence of service submitted by 
the claimant, such as a DD Form 214, certificate of release 
or discharge from active duty, or an original certification 
of discharge, without verification from the appropriate 
service department if the evidence (1) is a document issued 
by a United States service department; (2) the document 
contains the necessary information regarding length, time and 
character of service, and (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  Additionally, any document submitted to establish 
a creditable period of wartime service for pension 
entitlement may be accepted without verification if the 
document (or other evidence) shows (1) service of four months 
or more; or (2) discharge for disability incurred in line of 
duty; or (3) ninety (90) days creditable service based on 
records from a service department, such as hospitalization 
for 90 days for a line-of-duty disability.  However, when the 
evidence submitted by the claimant does not meet the above-
described requirements, the VA shall request verification of 
service from the appropriate service department.  38 C.F.R. § 
3.203. 

As set out above, the United States service department 
certified that the appellant's spouse had recognized military 
service in the New Philippine Scouts from July 23, 1946, to 
March 3, 1949, and no other recognized service.  Such 
determination was made with consideration of the service 
number, unit information and dates reported by the appellant 
and by her spouse during his lifetime.  The service 
department's findings as to service are binding on VA for the 
purposes of establishing service in the U.S. Armed Forces, 
Philippine Commonwealth Army, or Philippine guerrillas in the 
service of the U.S. Armed Force.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  No new evidence had been presented 
that would warrant a request for recertification.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  As such, the 
Board finds that the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  
Further, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

Since the appellant's spouse's enlistment as a Philippine 
Scout was in July 1946, his enlistment was under Section 14, 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), as that was the only authority 
for enlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947.  See 38 C.F.R. § 
3.8(b).  Although deemed to be qualifying service for 
compensation, dependency and indemnity compensation, and 
burial allowance, the appellant's service in the "new" 
Scouts, unlike service in the Regular Philippine Scouts or 
"old" Scouts, is not deemed to be qualifying service for 
nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8.  This does not apply to 
officers who were commissioned in connection with the 
administration of Public Law 190.  Id.  The available records 
do not show that the appellant's spouse was commissioned as 
an officer during this period to warrant eligibility for 
pension benefits.  As evidenced by certifications from the 
service department, the appellant's spouse has no other 
recognized service.  Accordingly, it is apparent that 
favorable action in connection with the appellant's claim for 
nonservice-connected death pension benefits is not in order.  

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 1993), 
the United States Court for the Federal Circuit, citing 
Quiban, also upheld the constitutionality of 38 U.S.C.A. § 
107(a).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based on the recognized service.  Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal for entitlement to VA death pension benefits is 
denied.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

